Other witnesses were allowed to testify to the appearance of the testator, and to any particular facts, from which the state of his mind might be inferred, but not to testify merely their opinion or judgment (1).
Dana, for the appellants.
Ward and Bigelow, for the respondent.
Vide Chase & Al. Appellants, vs. Lincoln, ante, page 236.

 [Vide Dickinson vs. Barber, 9 Mass. 227.—Needham vs. Ide, 5 Pick 510.—No such distinction can reasonably be made between the subscribing witnesses, and any othei witnesses who may happen to be present. The latter are more likely to be free from bias, which naturally will influence the former to support their attestation. There are many cases, where the opinion of witnesses is the best evidence, of which the nature *291of the case will admit. Cases, where nothing more exact than an opinion, can be given or obtained: matters of skill, science, or judgment, are of this description, and matters depending on many minute circumstances which cannot be detailed to a jury. —M'Kee vs. Nelson, 4 Cowen, 355.—Glass. 268.—1 Phill. 275.—So in the case reported in the text, opinions would seem to be admissible. Duration, distance, dimension vel"“itv &c., are often to be proved only by the opinion of witnesses.—Ed.]